Opinion issued March
10, 2011




 
 
 
 

 





 




 
     
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00273-CV
____________
 
CHESTER HARRELL, Appellant
 
V.
 
SEAMAR MARINE SERVICES, LLC, Appellee
 
 
 

On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 09-DCV-172022
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed March 12, 2010.  On October 26, 2010, the parties filed a joint
motion to dismiss, indicating they have settled all claims in this case. See Tex.
R. App. P. 42.1. 
The motion is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(e).  The Clerk is directed to issue mandate within
10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
                                                PER CURIAM
 
Panel consists of
Justices Keyes, Sharp, and Massengale.